DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 2, the prior art of record either in single or in combination failed to anticipate or render obvious the limitations of a means for conveying a metal foil directly to the solar cell disposed on the substantially planar surface of the first roll unit, wherein the first roll unit is above the means for conveying the metal foil directly to the solar cell in combination with the other claim limitations as required by claim 2.
Regarding claim 12, the prior art of record either in single or in combination failed to anticipate or render obvious the limitations of a roll unit configured to convey a metal foil along the conveyance path and directly to a solar cell disposed on the substantially planar surface, wherein the substantially planar surface is above the roll unit in combination with the other claim limitations as required by claim 12.
Regarding claim 20, the prior art of record either in single or in combination failed to anticipate or render obvious the limitations of a second roll unit configured to convey a metal foil along the conveyance path and directly to the solar cell disposed on the substantially planar .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL ROMAN whose telephone number is (571)272-6369.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


ANGEL ROMAN
Primary Examiner
Art Unit 2817



/ANGEL ROMAN/Primary Examiner, Art Unit 2817